Madsen, J.
— David Hemenway filed a personal restraint petition claiming that his plea of guilty was involuntary because he was not informed that mandatory community placement was a direct consequence of his plea. The Court of Appeals concluded that the petition was untimely under RCW 10.73.090 and dismissed pursuant to RAP 16.11(b). We affirm.
FACTS
On May 13, 1996, Mr. Hemenway pleaded guilty to first-degree child molestation. The offense, a class A felony, carries a maximum sentence of life imprisonment and a $50,000 fine. Hemenway also faced a minimum of two years of community placement as a consequence of his conviction. The plea form, prepared by Hemenway’s counsel, did not mention community placement but stated that:
(e) the judge may place me on community supervision ....
(f) The prosecuting attorney will make the following recommendation to the judge: remain free to recommend any sentence, Defence [sic] may argue utilizing SOSSA alternative, If SOSSA is used the prosecuting attorney will recommend, 82 month prison sentence suspended upon successful entry and completion of sex offender treatment program, 180 days Clark County Jail, 3 year probation, SOSSA evaluation fee, restitution to victim, $100 victims assessment, $110 court costs, $550 attorney’s fee.
Statement of Def. on Plea of Guilty 6(e), (f) at 3.
A presentence report was prepared recommending a standard range sentence of 82 months and 24 months of community placement or the amount of earned good time, *531whichever is longer. The trial court declined to follow Hemenway’s request for a special sex offender sentencing alternative (SOSSA) and instead imposed an exceptional sentence of 96 months of confinement and community placement for a minimum period of 24 months. The judgment and sentence provided that Hemenway serve a term of community placement “for the period of time provided by law” and in accordance with former RCW 9.94A.150 (1999). J. & Sentence (Prison—Community Placement) at 4.7.
In September 2001, Mr. Hemenway filed this personal restraint petition. He contends that his plea of guilty was involuntary because he was not informed that his sentence included mandatory community placement, citing State v. Ross, 129 Wn.2d 279, 916 P.2d 405 (1996). Although his petition was filed more than one year after the judgment and sentence for his conviction became final, he argued to the Court of Appeals that Ross constitutes a significant change in law under RCW 10.73.100(6), an exception to the one-year limitation for collateral review. The Court of Appeals disagreed and dismissed the petition as untimely. Mr. Hemenway moved for discretionary review, claiming that his petition is not subject to the one-year limitation for collateral review under RCW 10.73.090(1) because his plea is invalid on its face. This court granted review.
ANALYSIS
Mr. Hemenway no longer claims that his personal restraint petition is excepted from the one-year time limit imposed by RCW 10.73.090(1) but instead urges that the one-year limitation does not apply because his plea is invalid on its face. This is so, he argues, because he was not informed, by the plea form or the court, that a minimum of 24 months of mandatory community placement was a consequence of his conviction for first-degree child molestation.
There are two distinct issues raised by this petition. The first is whether the petition is statutorily time-barred. The *532second is whether Hemenway’s plea was voluntary, knowing, and intelligent. Because we hold that Mr. Hemenway’s petition is barred we do not reach the second issue.
 RCW 10.73.090(1) provides:
No petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.[1]
Under this statute, the “facial invalidity” inquiry is directed to the judgment and sentence itself. “Invalid on its face” means the judgment and sentence evidences the invalidity without further elaboration. In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 866-67, 50 P.3d 618 (2002); In re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 353, 5 P.3d 1240 (2000); In re Pers. Restraint of Thompson, 141 Wn.2d 712, 718, 10 P.3d 380 (2000). The court in Stoudmire and Thompson held that documents signed as part of a plea agreement may be considered in determining facial invalidity when those documents are relevant in assessing the validity of the judgment and sentence. Thus, in Stoudmire, the court held the one-year bar did not apply where the plea documents showed that some charges were filed after the statute of limitations had run, and thus showed that the judgment and sentence was invalid. Stoudmire, 141 Wn.2d at 354. Similarly, in Thompson, the plea documents showed that the petitioner had been charged with an offense that did not become a crime until nearly two years after the offense was committed, and thus those documents showed the judgment and sentence was invalid on its face. Thompson, 141 Wn.2d at 719. In this case, the judgment and sentence correctly reflects that Hemenway was sentenced to the mandatory community placement “for the period of time provided by law.” J. & Sentence at 4.7. The judgment and sentence is therefore valid on its face.
*533Hemenway says, though, that because the plea form failed to inform him that two years of mandatory community placement would be imposed as a direct consequence of his plea of guilty, his plea is invalid on its face and his petition is not barred by RCW 10.73.090(1). The question is not, however, whether the plea documents are facially invalid, but rather whether the judgment and sentence is invalid on its face.2 The plea documents are relevant only where they may disclose invalidity in the judgment and sentence. Here, they do not.
The Court of Appeals is affirmed.
Alexander, C.J., and Smith, Johnson, Ireland, Bridge, and Owens, JJ., concur.

 There is no question here that Hemenway was sentenced by a court of competent jurisdiction.


 To the extent that this court’s recent decision in In re Personal Restraint of Stoudmire, 145 Wn.2d 258, 36 P.3d 1005 (2001) suggests that facial invalidity under RCW 10.73.090(1) refers to a facially invalid plea, we take this opportunity to make clear that plea documents are relevant only to the question under ROW 10.73.090(1) insofar as they bear on the facial validity of the judgment and sentence. See In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 866-67,50 P.3d 618 (2002).